Title: Minutes of the Board of Visitors of the Central College, 8 October 1817
From: Board of Visitors of the Central College,Madison, James,Monroe, James,Cocke, John Hartwell,Cabell, Joseph C.,Jefferson, Thomas
To: 


Oct. 8. 1817.
At a meeting of the Visitors &c. 8. Oct: 1817.
Certain letters from Doctor Thos. Cooper to Th: Jefferson, dated Sep. 17. & 19. received since the meeting of yesterday being communicated to the board of Visitors, and taken into consideration with his former letter of Sep. 16. they are of opinion that it will be for the interest of the College to modify the terms of agreement which might be generally proper, so as to accomodate them to the particular circumstances of Doctor Cooper and to reconcile his interests to an acceptance of the professorship before proposed to him. They therefore resolve
1. That the expences of transporting his library & collection of minerals to the College shall be reimbursed to him.
2. That however disposed they would be to purchase for the College his collection of mineral subjects, his philosophical & chemical apparatus, the extent of their funds is as yet too little ascertained to authorize engagements for them; but that an interest of 6 pr. Cent pr. ann. on a fair valuation should be paid for the use of them in his own hands, until it can be seen that the other more indispensable calls on the funds of the college will leave them competent to the purchase.
And, ultimately, should nothing short of the immediate purchase of these articles be sufficient, then we are of opinion that their purchase be made, and the ready money, if required, be obtained from the banks as proposed in the resolution of yesterday for other pecuniary deficiences.
3. That the expence in articles consumed necessarily in a course of chemical lectures shall be defrayed by the College.
4. that the branches of Science proposed for Doct: Cooper be varied & accomodated in his case, as it is expected they must be in others to the particular qualifications of the professor.
5. That the committee of Superintendance of the proceedings of the Proctor in the execution of his functions heretofore appointed, are authorized to take such measures as they think best for providing the necessary apartments for the use of the chemical and mineralogical purposes.
Resolved that Alexander Garrett be appointed treasurer for the College.
Joseph C. Cabell
J. H. Cocke
James Monroe
Th: Jeffersonfor himself a⟨nd⟩
for James Madison who
assented ⟨to⟩ all
the articles but was
obliged to d⟨e⟩part
before they could be
copi⟨e⟩d &
⟨s⟩i⟨g⟩ned.
